Citation Nr: 0000310	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active service in November 1993 
after more than thirteen years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO), which granted entitlement to service 
connection for diabetes mellitus, evaluated as 10 percent 
disabling, and entitlement to service connection for 
hypertension, evaluated as noncompensable.  

In January 1994, the veteran filed a notice of disagreement 
as to the disability evaluations assigned for diabetes 
mellitus and hypertension.  In his March 1995 substantive 
appeal, the veteran asserted that a 30 percent evaluation was 
warranted for diabetes mellitus and a 10 percent evaluation 
was warranted for hypertension.  In a July 1996 rating 
decision, the RO determined that a 20 percent evaluation was 
warranted for diabetes mellitus and continued a 
noncompensable evaluation for hypertension.  In an August 
1999 rating decision, the RO determined that a 10 percent 
evaluation was warranted for hypertension.  The RO also noted 
that by granting the 10 percent evaluation requested by the 
veteran for hypertension, the appeal of that issue was 
resolved.  Thus, that issue is no longer before the Board for 
appellate consideration.

Finally, the Board notes that in his March 1995 substantive 
appeal, the veteran requested a hearing before a local 
hearing officer at the RO.  In May 1995, the veteran failed 
to appear for his scheduled RO hearing.  In a June 1999 
letter to the veteran, the RO inquired as to whether the 
veteran wanted to appear at a personal hearing or a hearing 
before a member of the Board.  The veteran has not responded 
to the RO's letter.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's diabetes mellitus is managed by restricted 
diet and an oral hypoglycemic agent without regulation of 
activities or hospitalization.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.119, Diagnostic Code 
7913 (1995), 4.119, Diagnostic Code 7913 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in September 1993, the 
veteran began treatment for diabetes mellitus with an oral 
hypoglycemic agent.  The veteran was prescribed five 
milligrams of glyburide.  It was noted that dietary 
modifications were unlikely to be successful in controlling 
the veteran's diabetes.  Upon separation examination dated in 
October 1993, the veteran's fasting blood sugar was noted as 
233 milligrams per 100 milliliters.  Good control was noted.  
Treatment records dated in November 1993 reflect that the 
veteran's medication for control of his diabetes mellitus was 
continued.  

Upon VA general medical examination dated in February 1994, 
the veteran reported that his blood sugars at home had been 
in the 120 to 140 range.  An impression of known diabetes 
mellitus was noted.  The veteran's glucose level was noted as 
334 milligrams per 100 milliliters.

Relevant clinical records from a naval hospital dated from 
January 1994 to November 1994 reflect noncompliance with 
diabetes medication for two months in May 1994 and elevated 
blood sugar levels.  Polyuria was also noted.  A November 
1994 clinical record notes the veteran's glucose level to be 
in the 80 to 180 range.

Relevant naval clinical records dated from August 1995 to 
April 1998 reflect continued treatment for diabetes mellitus.  
In April 1997, it was noted that the veteran's diabetes 
mellitus was not well controlled.  In July 1997, the 
veteran's oral hypoglycemic agent was increased to 10 
milligrams in the morning and 5 milligrams in the evening.  

Upon VA examination dated in June 1998, the veteran reported 
that he had not lost any time at work secondary to his 
diabetes.  Fasting blood sugars ranging from 120 to 180 were 
noted.  The veteran also reported that his last hemoglobin 
A1c percentage was within the normal range.  It was noted 
that the veteran had not experienced any complications of 
diabetes, including diabetic neuropathies or retinopathies.  
The veteran did report occasional numbness in his right great 
toe.  The veteran reported that he had not been hospitalized 
for hyperglycemia or hypoglycemia reactions since he was 
diagnosed in 1993.  An impression of diabetes mellitus was 
noted.  The examiner also noted the veteran had not suffered 
any complications at that time.  

Relevant naval clinical records dated from 1998 to 1999 
reflect that the veteran's diabetes was not well controlled 
in January 1999 and his oral hypoglycemic agent was increased 
to 10 milligrams twice daily.  

A May 1999 computer generated record reflects that the 
veteran failed to report for a VA examination scheduled for 
May 10, 1999.  In June 1999, the RO wrote the veteran 
inquiring as to whether he was willing to report for a VA 
examination.  A June 1999 report of contact reflects that the 
RO attempted to contact the veteran at his last known phone 
number, but it was disconnected.  The veteran has not 
responded to the RO's June 1999 letter.  


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were amended 
effective June 6, 1996.  Because the veteran filed his claim 
in December 1993, the Board will consider both the old and 
the new regulations.

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warrants a 40 percent evaluation.  A 
60 percent evaluation is warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warrants a 100 percent evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 20 percent 
for diabetes mellitus is not warranted under either the old 
or the new criteria at this time.  

The most recent VA examination reflects no complications or 
hospitalizations as a result of diabetes mellitus.  
Additionally, the veteran reported that he had not missed any 
workdays as a result of his diabetes mellitus.  The 
examination report does reflect that an oral hypoglycemic 
agent and a restricted diet are required to control the 
veteran's diabetes mellitus.  Furthermore, the earlier 
evidence of record reflects no complications or 
hospitalizations as a result of diabetes mellitus, only 
treatment with an oral hypoglycemic agent and restricted 
diet.  The Board finds that the veteran's aforementioned 
symptomatology more nearly approximates to a 20 percent 
evaluation under both the old and new criteria at this time.  

The record is silent for evidence of moderately severe 
diabetes mellitus requiring large doses of insulin, 
restricted diet, and careful regulation of activities (such 
as avoidance of strenuous activities and recreational 
activities).  The record is further silent for evidence of 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
complications that would not be compensable if separately 
evaluated, or with considerable loss of weight and strength, 
and mild complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  

Finally, the record is silent for evidence of pronounced 
uncontrolled diabetes mellitus requiring more than one daily 
injection of insulin, with repeated episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, restricted diet and regulation of activities with 
progressive loss of weight and strength, or severe 
complications.

In the absence of evidence of such symptomatology, an 
evaluation in excess of 20 percent is not warranted under 
either the old or the new criteria.

Finally, the Board concludes by noting that it has considered 
all of the evidence, to include service medical records and 
post-service medical records as well.  A disability 
evaluation in excess of 20 percent is denied based upon the 
totality of the evidence, without predominate focus on the 
recent evidence of record.  Such review is consistent with 
the Court's recent decision in Fenderson.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

